IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1588
                              Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CODY DEAN MOUSTY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Louisa County, John M. Wright,

Judge.



      Cody Mousty appeals following his guilty plea to forgery.        APPEAL

DISMISSED.




      R.E. Breckenridge of Breckenridge Law P.C., Ottumwa, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

      Cody Mousty pled guilty to forgery.       See Iowa Code §§ 715A.2(1)(b),

715A.2(1)(c), 715A.2(2)(a)(3) (2019). The district court accepted the plea and

sentenced him to a prison term not exceeding five years. The order imposing

judgment and sentence was filed on August 23, 2019, after the effective date of

amendments to certain criminal statutes. See id. §§ 814.6, 814.7.

      Mousty appealed, raising two ineffective-assistance-of-counsel claims.

The State moved to dismiss the appeal, asserting “the Court lacks jurisdiction to

review direct appeals of a guilty plea” and “even if the Court had jurisdiction, the

Court lacks authority to decide ineffective-assistance claims, which are the sole

basis on which the defendant seeks relief.” Mousty did not resist the State’s

motion. The supreme court ordered the motion submitted with the appeal.

      Iowa Code section 814.6(1)(a)(3) as amended states:

      1. Right of appeal is granted the defendant from:
             a. A final judgment of sentence, except in the following cases:
                     ....
                     (3) A conviction where the defendant has pled guilty.
             This subparagraph does not apply to a guilty plea for a class
             “A” felony or in a case where the defendant establishes good
             cause.

Iowa Code section 814.7 as amended states:

             An ineffective assistance of counsel claim in a criminal case
      shall be determined by filing an application for postconviction relief
      pursuant to chapter 822. The claim need not be raised on direct
      appeal from the criminal proceedings in order to preserve the claim
      for postconviction relief purposes, and the claim shall not be decided
      on direct appeal from the criminal proceedings.

      Mousty pled guilty to a crime other than a class “A” felony and did not

establish good cause for considering the appeal under section 814.6(1)(a)(3). He
                                        3


solely raised ineffective-assistance-of-counsel claims, which cannot be decided on

direct appeal, pursuant to section 814.7. See State v. Swift, ___ N.W.2d ___, ___

2021 WL 833555, at *3 (Iowa 2021) (“Senate File 589 amended Iowa Code section

814.7 to disallow resolution of ineffective-assistance-of-counsel claims on direct

appeal.”); accord State v. Armsted, No. 19-1883, 2021 WL 1016575, at *4, n.4

(Iowa Ct. App. Mar. 17, 2021) (noting the defendant “was sentenced in November

2019; so section 814.7 applies”); State v. Montgomery, No. 19-1613, 2021 WL

596107, at *7 (Iowa Ct. App. Feb. 3, 2021) (“Disposition was not entered in [the

defendant’s] case until September 2019. So Iowa Code section 814.7 (Supp.

2019), which took effect on July 1, 2019, controls.” (citations omitted)).

Accordingly, we dismiss Mousty’s appeal.

      APPEAL DISMISSED.